DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the straight length" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted “a straight length” is only previously recited in claim 12, whereas claim 13 depends only from independent claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telang (US Publication No. 2018/0311477 A1).

Regarding claim 1, Telang discloses a delivery guidewire, the delivery guidewire comprising: 
an elongated core (16, 116) with a proximal end (16B, 116B), a distal end (16D, 116D), and a length extending along a longitudinal axis therebetween, 
wherein the elongated core is made of a superelastic material (see [0014] and [0021]); 
a coil (14, 114) disposed on the elongated core and extending along at least a portion of the length of the elongated core (see Figures 1, 3, and 4A); and 
an atraumatic tip (22, 136) disposed at the distal end of the elongated core, 
wherein the atraumatic tip comprises a pigtail shape (see Figure 3 and [0020]).
Regarding claim 2, Telang discloses the elongated core comprises a first section (116A, 116F, 116C) having a generally uniform diameter and a second section (116E, 116G) comprising a tapered section (see Figure 4A and [0022]-[0023] and [0026]).
Regarding claim 3, Telang discloses the first section is proximal to a second section, and wherein a tapering point (124, 130) defines the point at which the second section begins and the first section ends (see Figure 4A and [0022]-[0023] and [0026]).

Regarding claim 5, Telang discloses an outer sleeve (18, 118, 160) is disposed on the elongated core and extends from the proximal end to the distal end (see Figures 1, 3, 4A, and 5 and [0016], [0025], and [0032]).  
Regarding claim 6, Telang discloses the coil is disposed on a distal portion of the elongated core and extends along a length of the pigtail shape (see Figure 3).
Regarding claim 7, Telang discloses the outer sleeve is a polymeric sleeve (see Figure 5 and [0032]).
Regarding claim 10, Telang discloses a delivery guidewire, the delivery guidewire comprising: 
an elongated core (116) with a proximal end (116B), a distal end (116D), and a length extending along longitudinal axis therebetween, 
wherein the elongated core comprises a first section (116A, 116F, 116C) of generally uniform diameter and a second section comprising a tapering section (116E, 116G), wherein the first section is proximal to the second section, and wherein the first section is defined from the second section at a tapering point (124, 130) (see Figure 4A and [0022]-[0023] and [0026]),
wherein the elongated core comprises a superelastic material (see [0014] and [0021]); and
an atraumatic tip (22, 136) disposed at the distal end of the elongated core,
wherein the atraumatic tip is a pigtail shape formed by a distal portion of the second section of the elongated core (see Figure 3 and [0020]).

Regarding claim 12, Telang discloses the elongated core has a straight length proximal to a start of the pigtail shape (see Figure 3).  
Regarding claim 14, Telang discloses the pigtail shape has a curved orientation which causes the delivery guidewire to rotate and curve away from tissue (see Figure 3 and [0020]).
Regarding claim 15, Telang discloses the coil is disposed on the distal portion of the second section of the elongated core (see Figure 3).
Regarding claim 16, Telang discloses the coil extends along a length of the pigtail shape (see Figure 3).
Regarding claim 17, Telang discloses the coil is a radiopaque coil (see [0033]).
Regarding claim 18, Telang discloses an outer sleeve (118) is disposed on the elongated core and extends from the proximal end to the distal end (see Figures 1, 3, 4A, and 5 and [0016], [0025], and [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telang, further in view of Sharrow (US Publication No. 2004/0167439 A1).

Regarding claim 8, it is noted Telang does not specifically teach the polymeric sleeve has a textured surface. However, Sharrow teaches a polymeric sleeve having a textured surface (see Figures 1 and 3-5 and [0030], [0053]-[0055], and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telang, further in view of Pedersen et al. (US Publication No. 2019/0167305 A1).

Regarding claims 9 and 13, it is noted Telang does not specifically teach a secondary bend on the elongate core proximal to the atraumatic tip or a secondary bend proximal to the straight length. However, Pedersen et al. teaches a secondary bend (29) on the elongate core proximal to the atraumatic tip or a secondary bend proximal to the straight length (16) (see Figure 1 and [0017], [0020], and [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidewire of Telang to include a secondary bend on the elongate core proximal to the atraumatic tip or a secondary bend proximal to the straight length, as disclosed in Pedersen et al., so as to aid in preserving a perpendicular trajectory across the fossa ovalis and co-axially in the inferior vena cava (see Pedersen et al.: [0020]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telang.

Regarding claim 19, Telang describes a guidewire having a length ranging from about 50 cm to about 350 cm but is silent with respect a location of the tapering point relative to a start of the pigtail shape. However, it would have been an obvious matter of design choice to locate the tapering point about 0 cm to about 10 cm from a start of the pigtail shape, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telang, further in view of Davies et al. (US Patent No. 10,368,911 B2) and Asleson et al. (US Patent No. 9,072,872 B2).

Regarding claim 20, Telang teaches a method of positioning the delivery guidewire of claim 1 (see rejection above) to support a catheter in the heart (see [0002]), the method comprising:
advancing a catheter along the delivery guidewire and into the heart (see [0002]).
It is noted Telang does not specifically teach the steps of advancing a first guidewire into a right atrium of a heart, puncturing a septum between the right atrium and a left atrium of the heart to form an opening, advancing the first guidewire into the left atrium through the opening in the septum; removing the first guidewire, exchanging the first guidewire for the delivery guidewire by advancing the distal end of the delivery guidewire into the right atrium, through the opening in the septum into the left atrium 
However, Davies et al. teaches advancing a first guidewire (200) into a right atrium (410) of a heart (see Figures 6A-B and 7B), puncturing a septum (422) between the right atrium and a left atrium (408) of the heart to form an opening (see Figures 6C and 7C and col. 24, lines 17-34), advancing the first guidewire into the left atrium through the opening in the septum (see Figures 6C-D and 7C-F and col. 24, lines 17-34); removing the first guidewire (see Figure 7G), exchanging the first guidewire for the delivery guidewire by advancing the distal end of the delivery guidewire into the right atrium, through the opening in the septum into the left atrium (see col. 26, line 64-col. 27, line 21). Asleson et al. teaches advancing the distal end of the delivery guidewire (508) into the right atrium (552) (see Figure 5A), through the opening in the septum into the left atrium (562) and through a mitral valve (564) into a left ventricle (566) of the heart (see Figures 5D-E), positioning the pigtail shape of the distal end of the delivery guidewire in the left ventricle of the heart (see Figure 5E), and advancing a catheter (504) along the delivery guidewire and into the heart (see col. 10, line 51-col. 11, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Telang to include the steps of advancing a first guidewire into a right atrium of a heart, puncturing a septum between the right atrium and a left atrium of the heart to form an opening, advancing the first guidewire into the left atrium through the opening in the septum; removing the first guidewire, exchanging the first guidewire for the delivery guidewire by advancing the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DEVIN B HENSON/Primary Examiner, Art Unit 3791